t c summary opinion united_states tax_court michael patrick and lydia brewer petitioners v commissioner of internal revenue respondent docket no 5381-04s filed date michael patrick brewer and lydia brewer pro sese ric hulshoff for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure this collection review case is before the court on respondent’s motion for summary_judgment respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for unpaid federal income taxes and related liabilities for and the notice_of_determination relates to a notice_of_federal_tax_lien filed on date for the above years in the approximate amount of dollar_figure the issue for decision is whether in the context of respondent’s motion for summary_judgment respondent’s determination to proceed with the filing of a federal_tax_lien was an abuse_of_discretion background petitioners resided in tucson arizona at the time the petition was filed petitioners filed and federal_income_tax returns the respective amounts of payments and credits relating to the returns in issue were less than the tax_liabilities reported accordingly there is a balance due and owing with respect to each of the years in issue petitioner michael brewer hereinafter petitioner is a u s marine corps veteran he suffers from post traumatic stress disorder from his military service in vietnam the department of veterans affairs has concluded that he is 100-percent service disabled in date petitioners submitted an offer_in_compromise oic to respondent according to petitioner the oic forms were revised by respondent and petitioners submitted a new or revised oic in date by letter dated date the irs advised petitioners that the oic was still awaiting assignment to an appropriate irs representative the offer was apparently rejected by respondent on date the record does not contain copies of the oic or a rejection of the oic respondent’s case activity record indicates that the oic was rejected for failure to submit required financial information on date respondent filed a notice_of_federal_tax_lien with respect to the tax_liabilities for the taxable years and and on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the notice reflects a balance owed of dollar_figure for said years petitioners timely requested a hearing on form request for a collection_due_process_hearing with the irs office of appeals petitioners explained in the request there are two reasons one is that i knew i would soon be disabled and never able to pay second mrs holmes in phoenix told us we went to the uncollectable status we are requesting a hearing for the following reasons knowing that i was going to be awarded a disability by the va we attempted to effecutuate an offer_in_compromise on three separate occasions the first one was requested in we were told by a variety of local cpa’s that the irs was not staffed properly to administrate the oic program we informed the taxpayer_advocate office in phoenix of the forth coming disability rating and that we would appreciate an answer it took years to get a response one mrs holmes stated to me that we were placed in uncollectible status and that there would be no liens so it appears we were misguided ms holmes also stated quite succinctly that given the mountain of offers they are processing your amount owed is not even worth setting up for payment plans that is a quote and it was recorded with acknowledgment i am now disabled permanent and total as a result of fighting for the system that we all represent since the rating i have developed additional medical problems total knee replacement and shingles my dear irs officials i made a due diligent attempt to pay you and begged to process my offer sooner time is of the essence concept apparently has no play when it comes to the irs i believe i need professional assistance at this hearing so i have requested the accounting firm of moran quick cpa’s to represent me the accountants name is mark debenedetti cpa by letter dated date an irs appeals officer scheduled a conference with petitioners the letter also suggested that petitioners complete form 433-a collection information statement for individuals with supporting documentation reflecting financial information the appeals officer advised that such information was required to consider currently not collectible cnc status on the same date as the scheduled conference petitioner asked if he could record the conference the appeals officer indicated that petitioner could not record if the conference was conducted on that day since the appeals officer had received insufficient notice of the request to record a telephone hearing was conducted by the appeals officer with petitioner and his representative mark debenedetti petitioners and mr debonedetti did not submit any additional financial information to the appeals officer petitioner advised the appeals officer that he had been told by a representative of the taxpayer_advocate_service that the joint tax_liability would be placed in cnc status and that as a result no notice_of_federal_tax_lien would be filed irs records do not reflect that petitioners’ account was ever placed in cnc status the appeals officer explained to petitioner and mr debenedetti that the notice_of_federal_tax_lien would remain in place even if petitioners were placed in cnc status the appeals officer also advised petitioner that petitioners could submit another oic respondent issued the aforementioned notice_of_determination on date discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 where as here the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 under sec_6330 a taxpayer is entitled to a hearing in which he or she may raise any relevant issue relating to the unpaid tax or notice of lien filing including spousal defenses challenges to the commissioner’s intended collection action and alternative means of collection such as an offer_in_compromise sec_6330 and c in this case petitioners submitted an oic which was rejected by respondent there is no information concerning the contents of the oic or the rejection thereof given this circumstance we cannot conclude that the rejection of the oic was an abuse_of_discretion by respondent van vlaenderen v commissioner tcmemo_2003_346 crisan v commissioner tcmemo_2003_318 while petitioners wanted their tax_liabilities placed in cnc status and irs procedures indicate that such status is a collection alternative in response to a levy action see administration internal_revenue_manual cch sec_5 at big_number we note that there is no levy in this case in addition it is clear that respondent asked petitioners on more than one petitioners complain that the appeals officer improperly prohibited a recording of the appeals hearing sec_7521 provides that upon advance request of the taxpayer an irs officer_or_employee shall permit the taxpayer to make an audio recording 121_tc_8 petitioners do not appear to dispute respondent’s assertion that petitioners did not comply with the statute and irs guidelines requiring advance notice of intent to record see notice_89_51 1989_1_cb_691 given that the hearing occurred and that petitioners do not assert that they raised collection alternatives that were not considered by or were not reflected in the case activity records of the appeals officer we do not consider the issue of recording to be relevant to our consideration petitioners simply have not claimed or shown any prejudice in the failure to permit recording see frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 occasion to complete the proper financial forms for consideration of cnc status and petitioners failed to do so we are satisfied that respondent has otherwise satisfied the requirements of sec_6320 and sec_6330 on the basis of this record we conclude as a matter of law that respondent did not abuse his discretion and we sustain respondent’s determination that the filing of a notice_of_federal_tax_lien was appropriate reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an appropriate order and decision will be entered for respondent while we sympathize with petitioners’ situation particularly issues relating to health and disability we note that this is a lien action in contrast to a levy action respondent advised that he was seeking to protect the irs position as against other creditors in the filing of a notice_of_federal_tax_lien should respondent seek to levy on petitioners’ assets petitioners will have an opportunity to seek alternatives to such collection action as one alternative petitioners may seek cnc status in response to a levy action administration internal_revenue_manual cch sec_5 at big_number
